Larry Kristof[ex100.gif] 

--------------------------------------------------------------------------------

 
Contractor Proposal
(the “Agreement”)
 


 
 
1.      Client's name and address
 
Mantra Energy Alternatives Ltd.
1205 – 207 W. Hastings St.
Vancouver, BC
V6B 1H7
 
2.      Background
 
 
Mantra has a patent pending process for the "Continuous Co-Current
Electrochemical Reduction of Carbon Dioxide" (ERC), developed by Professor Colin
Oloman and Dr. Hui Li in the Clean Energy Research Centrer (CERC) at University
of British Columbia in Vancouver, Canada. The ERC process takes carbon dioxide
and water, combined with electricity, to produce fuels and chemicals such as
formic acid, formates and oxygen. The investigation of ERC process was
summarized in four papers and published in various journals.
 
Carbon dioxide is a greenhouse gas and a main contributor to climate change.
Scientists and innovators are therefore looking at methods to deal with the CO2
released so that it doesn’t enter our atmosphere. These methods currently
include capturing the gas and injecting it underground for storage in a process
called carbon sequestration. However, as of yet, a full carbon capture and
storage system for large-scale power plants is not a proven cost effective
option.  Safety is not established.
 
The ERC process offers an innovative alternative to carbon sequestration with
many potential advantages. The first advantage is that the ERC, instead of
addressing carbon dioxide as the problem, harnesses its chemical properties as
part of the solution. Capitalizing on the abundance of carbon dioxide being
released from fossil fuel combustion the ERC converts CO2 to useful, financially
profitable products. The second advantage is that the process is driven by
electric energy that can be taken from an electric power grid supplied by hydro,
wind, solar, tidal or nuclear energy (all renewable). Lastly, there is potential
for this technology to be applied in a closed-loop fuel cell cycle, whereby
carbon dioxide is converted into a fuel (formic acid) that is then used in a
fuel cell to generate energy.
 
 
3.      Objective
 
   Mantra will contract Kemetco Research, a technology development and
scientific contract research company in Richmond, BC, Canada, to launch and
operate the ERC process development project.
 
·  
The overall objective is to establish the technical basis for electro-reduction
of carbon dioxide to formate via a continuous electrochemical reactor.  The
details of the process to be undertaken have been agreed upon and disclosed in
the proposal presented to the Mantra on January 28, 2009 (the “Proposal”).

 
 
4.      Statement of Work
 
         Kemetco Research has agreed to undertake all specific tasks outlined in
the Proposal to achieve the Objective as defined in Section 3 of this Agreement
and in accordance with all terms of this Agreement.
 
 
5.      Effort and costs
 
Contractor’s Rate:  $20,368 Per Month (Includes use of a Project Manager, Senior
Scientist, Technologist).
 
Estimated Length of Project:    10 Months
 
Estimated Labour:      $203,680
 
This contract may be extended as the same Contractor Rate at the request of the
client.
 
All purchases and expenses made by Kemetco on behalf of the client will be
billed at cost plus 15%
 
         An estimate of the cost of purchases for required materials and
expenses is $70,000 (although actual costs may vary as more information is
obtained during the course of the work).
 
1

--------------------------------------------------------------------------------


 
6.      Deliverables
 
 
Reporting and deliverables will be as follows:

 
·  
A final, written report summarizing all research findings, will be issued at the
end of the contract.

 
·  
Kemetco will maintain documented records of all the work performed, which will
become the property of Mantra. These records will be made available to Mantra at
their request.

 
 
7.      Schedule
 
·  
Start date:  April 1, 2009

 
·  
Estimated time required to complete the project:  10 Months

 
 
8.      Establish technology ownership and/or licensing agreement issues.
 
   Technology is owned 100% by the client.
 
 
9.      Acceptance
 
Proposal Submitted by:
Proposal Accepted by:
       
/s/ Norman Chow
Norman Chow
/s/ Larry Kristof
Larry Kristof
Kemetco Research Inc.
#445 – 5600 Parkwood Way
Richmond, BC V6V 2M2
Tel:  (604) 273-3600
Fax: (604) 273-3609
 
Date:  January 29, 2009
Mantra Energy Alternatives Ltd.
1205 – 207 W. Hastings St.
Vancouver, BC  V6B 1H7
Tel:  (604) 609-2898
 
 
Date:  January 29, 2009

 